Citation Nr: 1217403	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD with an evaluation of 10 percent, effective November 16, 2006.  

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD (see January 2008 notice of disagreement).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated; specifically, examinations are necessary, for the reasons discussed below.  Further, the Veteran's outpatient treatment records and Social Security Administration (SSA) records must be obtained and associated with the record.  

Regarding the service-connected PTSD disorder, the Veteran was last afforded a VA examination in October 2007.  He contends that his service-connected disability has gotten worse since that time; specifically, he stated that his explosive anger issues have contributed to the failure of several intimate relationships, as well as his estrangement from his children.  See January 2008 notice of disagreement.  He further reported that he experienced severe hypervigilence, as he must assess a threat, to include always sitting with his back against the wall at a restaurant.  Id.  Finally, he indicated that he experienced depression on a daily basis.  Id.  In light of the Veteran's statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record raises an informal claim of entitlement to a TDIU due to the Veteran's service-connected PTSD disability.  Specifically, the Veteran reported that he took early retirement, and explained that his PTSD interfered with his employment for many years, as it was not a subject he wanted to discuss with his employer, because he feared that he would be fired.  See January 2008 notice of disagreement.  He further stated that because he took early retirement, his income decreased, and indicated that he had ten different jobs in the past nine years, most positions lasted for six months, but some only for one week, due to his disability.  Id.  The duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

The most recent outpatient treatment record is dated in February 2009, however, in that record, C.B. indicated that she has been treating the Veteran since June 2007, and such records prior to February 2009 are not associated with the claims file.  As such, VA must contact the Veteran and request the appropriate contact information for any medical providers who have treated him for complaints related to his PTSD from June 2007 to the present, and then obtain or request the records from the providers identified by the Veteran.  See 38 C.F.R. § 3.159.

Finally, the Veteran reported that he was receiving SSA benefits in January 2008.  See January 2008 notice of disagreement.  The Veteran's records are potentially relevant and should be obtained from SSA on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice regarding the TDIU claim.

2.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his PTSD from June 2007 to the present.  Obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

3.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be permanently associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

4.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his service-connected PTSD, to include the effect of his service-connected PTSD, tinnitus, and bilateral hearing loss disabilities on his employability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  The examiner is to include in the diagnostic formulation a GAF score specific to PTSD.  



Based on examination findings and review of the record:  

The examiner must indicate the symptomatology attributable to the Veteran's service-connected PTSD disability.  

The examiner must offer an opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD, tinnitus, and bilateral hearing loss, without regard to his non service-connected disabilities, or his age, renders him unable to secure and follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  After completion of the above development readjudicate his claim of entitlement to an initial disability evaluation in excess of 10 percent for service-connected PTSD, with application of all appropriate laws and regulations, including consideration of the evidence associated with the record after August 2008, namely, the private treatment record dated in February 2009 and the March 2009 statement from the Veteran's friend, as well as any additional information obtained as a result of this remand and then , adjudicate the Veteran's claim of entitlement to TDIU.  If the decision with respect to either of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


